         Case 1:12-cr-00862-AJN Document 470 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
                                                                                             4/27/20
SOUTHERN DISTRICT OF NEW YORK



  United States,

                   –v–
                                                                    12-cr-862-10 (AJN)
  Randy Martinez,
                                                                         ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

       The Court is in receipt of the Government’s opposition to Mr. Martinez’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c). Dkt. No. 467. If Mr. Martinez would

like to file a reply, he must do so no later than April 28, 2020.

       SO ORDERED.


 Dated: April 27, 2020
 New York, New York                          ____________________________________
                                                       ALISON J. NATHAN
                                                     United States District Judge




                                                                                             1
